Citation Nr: 0303676	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-19 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis A.

2.  Entitlement to service connection for residuals of a bone 
chip fracture, right foot.

3.  Entitlement to an increased (compensable) evaluation for 
a hairline bone chip fracture, left foot.

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to September 
1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which, in pertinent part, 
denied claims of entitlement to service connection for 
residuals of hepatitis A and for residuals of a bone chip 
fracture of the right foot and which, as corrected by a June 
1999 rating decision, denied an increased (compensable) 
evaluation for a bone chip fracture, left foot.  By a Board 
decision issued in February 2001, those claims were remanded.  
By a subsequent rating decision issued in November 2001, 
service connection for a left ankle disability as secondary 
to right ankle disability was granted, and a 10 percent 
initial evaluation was assigned.  In December 2001, the 
veteran disagreed with that evaluation, and, after a 
statement of the case was issued in February 2002, the 
veteran submitted a timely substantive appeal of that issue.  
The maximum benefit sought by the veteran was not granted, 
and the claim remains in controversy.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993). 

By a rating decision issued in November 2001, the RO granted 
service connection for residuals of a right ankle sprain, and 
an initial 10 percent evaluation was assigned.  This award of 
service connection was a complete grant of the claim on 
remand.  The veteran did not disagree with or appeal the 
assigned evaluation, effective date, or any other aspect of 
the grant of the service connection for right ankle sprain, 
and no issue regarding right ankle sprain is before the Board 
for appellate review at this time.  

By a statement submitted in August 2002, the veteran 
requested withdrawal of his claim for an increased evaluation 
for bilateral hearing loss.  The veteran signed this written 
statement, and the withdrawal of the claim is valid.  38 
C.F.R. § 20.204 (2002).  A claim of entitlement to an 
increased (compensable) evaluation for bilateral hearing loss 
is not before the Board for appellate review.

During the pendency of this appeal, the veteran submitted 
claims for service connection for irritable bowel syndrome 
and for sleep apnea.  By a rating decision issued in December 
2002, the RO denied those claims.  The evidence of record 
does not reflect that the veteran has disagreed with or 
appealed that decision.  Those claims are not before the 
Board for appellate review at this time.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  There is no medical diagnosis of any current disability 
or symptom due to hepatitis A or residuals thereof.

3.  The veteran's service medical records are devoid of 
evidence of a bone chip fracture, right foot, although those 
records reflect that the veteran sustained a right ankle 
sprain and a fracture of the left distal fibula in service.

4.  Post-service clinical records are devoid of any 
radiological evidence of a chip fracture of the right foot.

5.  The veteran's hairline bone chip fracture, left foot, is 
manifested by evidence on radiologic examination of an old 
nonunion or ossicle at the tip of the lateral malleolus, but 
is not manifested by degenerative joint disease; the 
veteran's complaints of left foot or ankle pain have been 
medically attributed to and evaluated as associated with left 
ankle disability.

6.  The veteran's left ankle disability is manifested by pain 
on use, especially after the veteran has been favoring the 
right ankle, and slight limitation of motion, but not by 
instability on examination or by locking or giving way on 
use.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a 
disability due to hepatitis A have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 (2002).

2.  A bone chip fracture, right foot, or residuals thereof, 
was not incurred or aggravated in service or as a result of 
any incident thereof.  38 U.S.C.A. §§ 1101, 1110, 1153, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.307, 3.309, 3.310 (2002).

3.  The criteria for an increased (compensable) evaluation 
for a hairline bone chip fracture, left foot, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5271-5299 (2002).

4.  The criteria for an initial evaluation in excess of 10 
percent for service-connected left ankle disability are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5284-5299 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for hepatitis, because he had hepatitis during 
service.  The veteran also contends that he is entitled to 
service connection for the residuals of a bone chip fracture, 
right foot.  The veteran also seeks an increased 
(compensable) initial evaluation for a hairline bone chip 
fracture, left foot and an initial evaluation in excess of 10 
percent for service-connected left ankle disability.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The veteran was first advised of enactment of the VCAA by a 
February 2001 Board decision and remand.  The Board's 
decision advised the veteran generally of the enactment of 
VCAA and its general provisions, and directed the RO to 
provide the veteran with additional, specific information 
about the VCAA.  By a letter issued by the RO in April 2001, 
the veteran was advised of VA's duty to assist him in 
developing his claims and to assist him in obtaining 
identified records.

By a supplemental statement of the case issued in November 
2001, the RO reviewed the criteria for service connection for 
hepatitis A and for a bone chip fracture of the right foot 
and the criteria for a compensable evaluation for the bone 
chip fracture of the left foot.

By a statement of the case provided in February 2002, the 
veteran was advised of the regulations implementing the 
provisions of the VCAA, as well as the regulations governing 
an increased evaluation for left ankle disability.  By a 
supplemental statement of the case issued in November 2002, 
the RO again notified the veteran of the criteria for an 
evaluation in excess of 10 percent for left ankle disability 
under Diagnostic Code 5271, and included in that notification 
information as to other potentially applicable diagnostic 
codes and regulatory provisions.

By a letter sent to the veteran in September 2002, the 
veteran was again informed of his rights in the VA claims 
process and VA's duties to assist him to develop the claims 
and notify him of evidence necessary to establish the claims.  
This letter also summarized the types of evidence required.  
Although this letter was provided to the veteran with regard 
to claims which are not before the Board on appeal at this 
time, this letter was effective to inform the veteran of VA's 
duties to him under the VCAA.  

The veteran was afforded VA examinations relevant to each of 
the claims.  The evidence identified by the veteran has been 
obtained.  The veteran has been notified of the evidence 
required to substantiate his claims. The duties to inform the 
veteran of the evidence necessary to substantiate his claims, 
to notify him regarding his responsibility and VA's 
responsibility for obtaining such evidence, and the duty to 
assist the veteran in developing the facts of the claim, 
including as specified in the VCAA, have been met in this 
case.

A.	Laws and regulations, service connection claims

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for diseases defined as chronic, to include cirrhosis 
of the liver or arthritis, and which is manifested, generally 
to a degree of 10 percent or more, within a specified 
presumptive period after separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309.  

A veteran is also entitled to service connection for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).   
Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. at 488, 495-96 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

1.  Entitlement to service connection for residuals of 
hepatitis A

By a statement of the case prepared in June 1999 and issued 
in July 1999, the veteran was informed that, although service 
medical records disclosed that the veteran was treated for 
infectious hepatitis during service, that disease resolved 
with treatment and no residual disability was noted 
thereafter in service.  The veteran was also notified that 
there was no post-service evidence of any recurrence or 
residual of chronic hepatitis A.

On VA examination conducted in September 1999, the veteran 
related the clinical manifestations of hepatitis in service.  
The veteran reported that he did not have chills or fevers 
after his discharge from service and he did not have any 
follow-up care for hepatitis by either VA or private 
providers.  The examiner stated that the veteran had no 
current symptoms.  In particular, the examiner noted that the 
veteran weighed 210 pounds, appeared to be well-nourished, 
and his overall appearance was good.  The examiner assigned a 
diagnosis of history of hepatitis A, 1970.

By a remand issued in February 2001, the Board directed the 
RO to afford the veteran an examination.  On VA examination 
conducted in September 2001, the examiner again noted the 
veteran's history of hepatitis in service, and his symptoms 
during service.  The veteran reported that he had been free 
of symptoms of hepatitis following service except for leg 
cramps behind his knees until February 2001, when he 
developed a low-grade fever.  Laboratory examinations of 
liver function and liver enzymes were within normal limits 
and disclosed no abnormalities.  The examiner concluded that 
there was no evidence of hepatitis.  The veteran's abdomen 
was soft and nontender.  The liver was palpable to about 5 
centimeters below the right costal margin.  The spleen was 
not palpable.  The examiner concluded that the veteran did 
not have a recurrence of hepatitis.

The post-service medical evidence of record is devoid of any 
diagnosis of hepatitis or identification of any residual 
disability due to hepatitis.  The examiner who conducted the 
most recent VA examination, in February 2001, concluded that 
the veteran had not experienced recurrence of his hepatitis, 
and found no abnormality, either on physical examination or 
on laboratory examinations, which could be attributed to the 
veteran's incurrence of hepatitis in service.  

The laws authorizing veterans' benefits provide benefits only 
where there is current disability, as identified by a medical 
diagnosis.  In the absence of medical evidence of current 
findings of hepatitis or some disability due to hepatitis, 
service connection may not be granted for that disorder.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The preponderance of the evidence is against the claim, and 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
resolution.  The claim must be denied.

2.  Entitlement to service connection for residuals of a bone 
chip fracture, right foot.

The veteran's service medical records show that the veteran 
incurred a chip fracture of the left distal fibula in April 
1969.  The records also reveal that the veteran injured his 
right ankle in February 1970 when he landed on a rock after 
jumping from a helicopter.  The initial diagnosis was ankle 
sprain, and radiologic examination to rule out a possible 
fracture of the posterior tubercle of the talus was 
conducted.  The record reflects that review of the x-rays by 
the radiologist ruled out a fracture of the right foot.  The 
records of hospitalization in May 1970 and August 1970 for 
treatment of disorders unrelated to the right foot disclose 
no diagnosis of a fracture of the right foot and disclose no 
complaints of right foot pain.  The veteran's musculoskeletal 
system was described as normal on separation examination 
conducted in September 1970.

By a statement submitted in August 1998, the veteran 
contended that he incurred a hairline bone chip of the right 
foot in service.  The Board notes that the veteran has been 
granted service connection for an injury to the right ankle.  
The veteran was notified, in a statement of the case prepared 
in June 1999 and issued in July 1999, that service medical 
records disclosed no evidence of a chip fracture of the right 
foot in service, although the veteran was treated for a chip 
fracture of the left foot.

On VA examination conducted in September 1999, the veteran 
reported a history of a chip fracture in the right foot or 
ankle during basic training and another right ankle injury in 
June 1970 while in combat.  The veteran reported current 
ankle pain.  The examiner noted that the veteran's range of 
motion of the right ankle was to dorsiflexion of 15 degrees 
and plantar flexion to 20 degrees, and there was soft tissue 
swelling present anterior to the right external malleolus.  
The examiner concluded that the veteran was status post 
fracture and sprain, right ankle, 1969, based on history as 
provided by the veteran.

By a remand issued in February 2001, the Board directed the 
RO to afford the veteran an examination and notice of the 
provisions of the VCAA.  On VA examination conducted in 
September 2001, the examiner and noted that there was no 
gross deformity of the right ankle.  Radiologic examination 
of the right foot disclosed a calcaneal spur on the plantar 
aspect but a normal foot otherwise.  The examiner concluded 
that the veteran had recurrent right ankle sprains with 
collateral laxity, but did not diagnose residuals of a past 
chip fracture of the right foot.  The examiner concluded that 
the veteran had no right "foot condition" other than ankle 
instability and tenderness.  Radiologic examination of the 
right ankle conducted in September 2001 disclosed no evidence 
of an avulsion injury of the lateral malleolus or nonunion.  
The examiner noted that there was an irregularity at the 
lateral process of the talus, which could indicate the 
possibility of an old injury, but the examiner concluded that 
the right ankle radiologic studies did not change his 
opinion, and he continued to conclude that the veteran had a 
purely ligamentous instability pattern.

The evidence reflects that the veteran did sustain more than 
one injury to the right foot and ankle in service.  There is 
some support for the veteran's claim, as the medical evidence 
reflects that the possibility of a chip fracture of the right 
foot was considered in service.  However, a fracture of the 
right foot was ruled out while the veteran was in service.  
The post-service clinical records reflect that the VA 
examiner who conducted a September 1999 examination assigned 
a diagnosis of a chip fracture of the right foot based on 
history provided by the veteran.  Since the history provided 
by the veteran is not consistent with the history as shown by 
the service medical records, the September 1999 examination 
report is of very little persuasive weight.  See, e.g., 
Struck v. Brown, 9 Vet. App. 145 (1996) (where veteran's 
account conflicts with his service medical records, the Board 
is justified in rejecting doctors' opinions based on history 
related by veteran); Godfrey v. Brown, 
8 Vet. App. 113, 118 (1995).

In contrast, the examiner who conducted VA examination in 
September 2001 provided a more reasoned and definitive 
opinion, and related his conclusion to the physical findings.  
The Board finds that the September 2001 opinion, which is 
unfavorable to the veteran's claim, is more persuasive than 
the September 1999 opinion, when considered with the rest of 
the evidence of record.

While there is some evidence favoring the claim for service 
connection for a chip fracture of the right foot, the Board 
finds that the evidence against the claim is more persuasive.  
The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a chip 
fracture of the right ankle.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable resolution.  The claim must be denied.

B.	Claims for increased evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).

The applicable regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not prohibit consideration 
of higher ratings based on functional limitations.  Id.  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Factual background

The veteran has been afforded three VA examinations of the 
feet.  On VA examination conducted in September 1999, the 
veteran complained of pain only in the right ankle, and the 
left foot and ankle were not examined.  By a remand issued in 
February 2001, the Board directed the RO to afford the 
veteran further examination of the left foot and ankle.  

On VA examination conducted in September 2001, the veteran 
reported mild discomfort around the lateral aspect of the 
ankle, especially when he favored his right ankle after an 
instability episode on that side.  Radiologic examination 
disclosed an old nonunion or ossicle at the tip of the 
lateral malleolus, but the examination was read as a normal 
left ankle.  The veteran's range of motion of the left ankle 
was from 10 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  Anterior drawer testing disclosed firm translation 
with a firm endpoint.  The examiner concluded that the 
radiologic findings could explain the left ankle pain when 
the veteran favored the right lower extremity.

On VA examination conducted in October 2002, the veteran 
reported that his left ankle bothered him more in the cool 
weather and through the winter than in the summer.  He 
reported that his ankle hurt everyday during cool weather.  
He reported that he saw a private physician an average of 
once yearly and that physician had prescribed a new 
nonsteroidal anti-inflammatory drug for his ankle pain.  The 
veteran also reported that he did not miss work as a result 
of his ankle disability, nor did he have difficulty sleeping 
as a result of his ankle disability.  He reported that he did 
have difficulty walking at times, primarily on uneven 
surfaces, or where there were many steps.  Range of motion of 
the left ankle was to 5 degrees of dorsiflexion, 40 degrees 
of plantar flexion, inversion to about 15 degrees, and 
eversion of 5 to 10 degrees.  The veteran was able to perform 
5 repetitions in all of the stated directions without 
discomfort, fatigue, or incoordination.  Radiologic 
examination of the left ankle disclosed no abnormality.  The 
examiner specifically noted that the veteran was examined for 
DeLuca factors.  The examiner assigned a diagnosis of chronic 
ligamentous strain of the medial ankle joint, left ankle.  

1.  Claim for initial evaluation in excess of 10 percent for 
left ankle disability

By a rating decision issued in November 2001, the veteran was 
granted service connection for left ankle disability, and 
that disability was evaluated as 10 percent disabling under 
DCs 5284-5299.  Since the present appeal arises from an 
initial rating decision that established service connection 
and assigned the initial disability evaluation, the entire 
period of the pendency of the claim is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's left foot disability is presently rated by 
analogy under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5284.  Under that diagnostic code, for moderate 
foot injuries, a 10 percent evaluation is assigned.  
Moderately severe foot injuries warrant assignment of a 20 
percent evaluation, and for severe foot injuries, a 30 
percent disability rating is contemplated.  Under DC 5284, a 
30 percent evaluation is the highest rating available.  
However, a note to DC 5284 states that in situations in which 
there is actual loss of use of the foot, such condition is to 
be rated as 40 percent disabling.  Id. 

There is no DC "5299;" rather, it is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the rating schedule; these disabilities are then 
rated by analogy to similar listed disabilities.  See 38 
C.F.R. §§ 4.20, 4.27.  When an unlisted disability is 
encountered, the assigned code number reflects that part of 
the rating schedule most closely identifying the part or 
system of the body involved, or "52" as the first two digits 
in this case, and the fact that such condition is unlisted, 
or "99" as the last two digits in this case.  This 
constructed code is then followed, after a hyphen, by an 
additional specific code that identifies the basis for the 
assigned evaluation.  See 38 C.F.R. § 4.27.  The additional 
specific code used here by the RO is DC 5284, for foot 
injury.  

In this case, the veteran did not complain of left ankle pain 
at the time of initial examination in September 1999.  Thus, 
there is no clinical evidence to support an evaluation in 
excess of 10 percent prior to the VA examination conducted in 
September 2001, when the veteran reported the symptomatology 
of left ankle pain.  

In September 2001, the veteran's range of motion was to 45 
degrees of plantar flexion, which, as noted above, is defined 
as full range of plantar flexion.  38 C.F.R. § 4.71, Plate 
II.  The veteran had 10 degrees of dorsiflexion, or, about 
half of the normal range for that motion.  While this 
limitation of motion, together with the veteran's complaints 
of mild pain, may be consistent with a moderate foot injury, 
so as to warrant a 10 percent evaluation, this limitation of 
dorsiflexion, with full range of plantar flexion and 
complaints of no more than mild pain, does not support a 
finding of moderately severe foot injury.  Moreover, the 
examiner concluded that the veteran's motion of the left 
ankle showed firm translation and a firm endpoint, consistent 
with the veteran's reports that he did not having locking or 
giving away of the joint.  Although the veteran is diagnosed 
as having ligamentous instability, where that instability is 
not manifested by objective evidence of laxity or locking or 
giving away on use, an evaluation in excess of 10 percent is 
not supported based on ligamentous instability.  Thus, an 
evaluation in excess of 10 percent is not warranted based on 
the findings of the September 2001 VA examination.    

In October 2002, the veteran reported that he took non-
steroidal anti-inflammatory medication for left ankle pain 
and saw a private physician about once a year for left ankle 
pain.  He reported difficulty walking on uneven surfaces or 
where there were many steps.  He lacked five degrees of 
plantar flexion, and dorsiflexion was limited to five 
degrees.  The findings and complaints at the time of the 
October 2002 examination do not warrant an evaluation in 
excess of 10 percent.  In particular, the Board notes that, 
although the veteran's range of dorsiflexion was limited to 
about one-fourth of the range defined as normal, the veteran 
had nearly full range of plantar flexion and was able to move 
his left ankle in both inversion and eversion.  This range of 
motion is consistent with moderate foot disability, but does 
not support a finding that there is moderately severe left 
ankle disability.  

Moreover, the veteran's report that medical care is required 
once a year, that he does not miss work or suffer from 
disturbed sleep as a result of left ankle pain, is not 
consistent with more than moderate left ankle disability.  A 
10 percent evaluation under DC 5284 encompasses the veteran's 
complaints of pain and limitation of motion, since motion is 
limited essentially in only one plane of foot motion, left 
foot pain is not severe, does not require frequent medical 
care, does not result in objective limitation of industrial 
capacity or activities of daily living, and does not result 
in other symptomatology such as locking, giving away, or 
objective findings of ligamentous laxity.  

The Board has also considered whether an evaluation in excess 
of 10 percent may be assigned for the veteran's left ankle 
disability under any other diagnostic criteria provided by 
the Rating Schedule.  However, there is no evidence that the 
veteran's left ankle disability results in a weak foot, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  There is no evidence that the 
veteran's left ankle disability results in ankylosis, 
flatfoot, or any disability of the toes.  Therefore, the 
provisions of 38 C.F.R. § 4.71a, DCs 5276, 5278, 5279, 5280, 
5281, or 5282 are not for consideration here.

The preponderance of the evidence is against an initial 
evaluation in excess of 10 percent at any time during the 
pendency of the appeal.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable resolution.  The claim must be denied.

2.  Claim for compensable evaluation for a hairline bone chip 
fracture, left foot

A noncompensable evaluation for a hairline bone chip 
fracture, left foot, had been in effect, under DCs 5271-5299, 
for many years when the veteran submitted the claim for an 
increased evaluation on which this appeal is based.

On VA examination conducted in September 2001, the veteran 
complained of mild discomfort at the lateral aspect of the 
left ankle at times.  The veteran did not report any locking 
or giving away of the joint.  Radiologic examination did not 
disclose evidence of degenerative joint disease.  The 
veteran's complaints of left ankle discomfort have been 
evaluated as part of the 10 percent evaluation assigned for 
left ankle disability, and those symptoms cannot also be 
considered to support a compensable evaluation for a hairline 
bone chip fracture.  38 C.F.R. § 4.14.  In particular, the 
complaints of left ankle pain are, in the Board's judgment, 
more closely connected to the left ankle disability.  
Moreover, if the veteran's left ankle disability is 
considered without the evidence of pain, so that pain 
symptomatology may be considered as part of the 
symptomatology of a hairline fracture, it is not clear that 
this would increase the evaluation for the hairline fracture, 
but would likely decrease the evaluation for left ankle 
disability.  Thus, consideration of pain under DC 5171 rather 
than under DC 5284 would not result in a more favorable 
outcome for the veteran.  

The Board has considered whether an increased (compensable) 
evaluation for a hairline fracture of the left foot is 
warranted under any other diagnostic code. However, there is 
no evidence of degenerative joint disease (arthritis) so as 
to warrant a compensable evaluation under DC 5003.  The 
veteran's limitation of motion of the left ankle has been 
considered as part of the compensable evaluation for left 
ankle disability, as discussed above.  In the absence of 
evidence of any other symptomatology of a hairline fracture 
of the left foot, the preponderance of the evidence is 
against a compensable evaluation under any applicable 
diagnostic code.  Because the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
resolution.  The appeal for a compensable evaluation for 
residuals of a hairline fracture, left foot, must be denied.

Extraschedular consideration

The Board has considered whether referral is warranted for 
consideration of an increased evaluation for either left 
ankle disability or for the residuals of a hairline fracture, 
left foot, based on extraschedular considerations.  38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded an evaluation higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  

It is clear that the veteran has not required hospitalization 
for his left foot disability, either for residuals of a 
hairline fracture or for left ankle disability.  In fact, he 
has reported that he requires medical treatment only once 
yearly, on average, for these disabilities, and the clinical 
evidence of record is consistent with that report.  The 
veteran has stated that his left foot disabilities have not 
caused him to miss work.  The veteran has not indicated that 
his service-connected left foot disabilities have resulted in 
any symptomatology not considered under the criteria used to 
evaluate the foot disabilities. 

In the absence of evidence of such factors, the Board is not 
required to remand this case to the RO for consideration of 
an extraschedular evaluation in excess of 10 percent for left 
ankle disability or for a compensable evaluation for a 
hairline bone chip fracture, left foot.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

The appeal for service connection for hepatitis A is denied.

The appeal for service connection for residuals of a bone 
chip fracture, right foot, is denied.

The appeal for an increased (compensable) evaluation for a 
service-connected hairline bone chip fracture, left foot, is 
denied.

The appeal for an initial evaluation in excess of 10 percent 
for service-connected left ankle disability is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

